PER CURIAM.
Appellant appeals the denial of her petition for writ of habeas corpus, claiming a petition for involuntary placement filed by West Florida Community Care Center was untimely filed. Appellant also appeals the order for involuntary placement, claiming her detention is illegal and the State failed to establish by clear and convincing evidence that she met the criteria for involuntary placement pursuant to section 394.467(1), Florida Statutes (2000).
We affirm the denial of the petition for writ of habeas corpus. However, we reverse the order for involuntary placement, and remand for further proceedings. At best, the State presented only conclusory evidence that Appellant met the requirements of section 394.467(l)(a)2 and (b), which was insufficient to meet the clear and convincing standard required for involuntary placement. The trial court is hereby ordered to elicit further testimony to establish the statutory criteria, or otherwise order Appellant discharged. See Boiler v. State, 775 So.2d 408 (Fla. 1st DCA 2000); Smith v. State, 508 So.2d 1292 (Fla. 1st DCA 1987).
REVERSED and REMANDED.
BOOTH, KAHN and PADOVANO, JJ., CONCUR.